[Cite as Corriveau v. Ohio Dept. of Transp., 2010-Ohio-4229.]

                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




MATTHEW CORRIVEAU

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-02774-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Matthew Corriveau, filed this complaint against defendant,
Department of Transportation (ODOT), alleging that he suffered substantial damage to
his 2006 Hyundai Accent as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous condition on State Route 315 North in Columbus. Plaintiff
related his vehicle struck a pothole that “was just north of Mount Carmel hospital, under
a bridge, in the middle lane” of State Route 315. Plaintiff recalled the incident occurred
on January 22, 2010 at approximately 9:30 p.m. Plaintiff seeks recovery of damages in
the amount of $416.13, the cost of replacement parts and related repair expenses he
incurred as a result of his vehicle striking the pothole. The filing fee was paid.
        {¶ 2} 2)        Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Columbus and not ODOT bears the maintenance
responsibility for the section of State Route 315 where plaintiff’s incident occurred.
Defendant advised ODOT “takes care of SR 315 at Hard Road which is north of this
Case No. 2006-03532-AD                    -2-               MEMORANDUM DECISION



location.”   Defendant stated “[i]n sum, the City of Columbus is responsible for the
maintenance of the roadway upon which plaintiff’s incident occurred (and) [a]s such, the
City of Columbus is the proper party to plaintiff’s claim.” The site of the damage incident
was not on a roadway area maintained by ODOT.
       {¶ 3} 3)    Plaintiff did not respond.
                                CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶ 6} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
Case No. 2006-03532-AD            -3-   MEMORANDUM DECISION




Case No. 2006-03532-AD            -3-   MEMORANDUM DECISION




                             Court of Claims of Ohio
                                                  The Ohio Judicial Center
                                          65 South Front Street, Third Floor
                                                     Columbus, OH 43215
                                           614.387.9800 or 1.800.824.8263
                                                      www.cco.state.oh.us




MATTHEW CORRIVEAU

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

      Case No. 2010-02774-AD

Deputy Clerk Daniel R. Borchert
Case No. 2006-03532-AD                     -4-               MEMORANDUM DECISION



ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Matthew Corriveau                                 Jolene M. Molitoris, Director
725 E. Mitchell Avenue                            Department of Transportation
Cincinnati, Ohio 45229                            1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
4/27
Filed 5/5/10
Sent to S.C. reporter 9/2/10